Citation Nr: 0420343	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Eligibility to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 
1946.  He died in November 1999; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate reveals that the veteran died in 
November 1999 of septic shock due to urinary tract infection.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, septic shock due to 
urinary tract infection was not due to disability incurred in 
or aggravated by active service; a service-connected 
disability neither caused nor contributed materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  

2.  The criteria for an award of Dependents' Education 
Assistance Benefits under Chapter 35, Title 38 in the United 
States Code, have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties and responsibilities as a result of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Before 
making a determination on the merits of the appellant's 
claims, the provisions of VCAA must be examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in April 2001.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  

In this case, a substantially complete application for 
benefits was received in February 2000, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
April 2000, the RO denied service connection for cause of 
death and for Chapter 35 benefits.  The appellant filed an 
appeal.  Subsequently, a VCAA letter was sent in April 2001, 
additional development was conducted, to include a thorough 
search for the veteran's service medical records, and the RO 
readjudicated the appellant's claims in December 2003, at 
which time a supplemental statement of the case was provided.  
The Board notes that the appellant has been generally advised 
to submit any additional evidence that pertains to her 
claims.  Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, in addition to the veteran's service medical 
records, various medical records are associated with the 
claims folder, including the death certificate, and private 
medical records from the convalescent facility where the 
veteran was admitted at the time of his death in November 
1999.  There is no indication of relevant and outstanding 
records that should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Specifically, the 
appellant has stated that all available evidence has been 
obtained and that the RO should proceed on the evidence of 
record.  In a signed statement dated in April 2001, the 
appellant stated that she had no further evidence to submit 
in regards to her appeal.  

Thus, for all the foregoing reasons, VA's duties to the 
appellant have been fulfilled for this appeal.

I.  Facts

The veteran's death certificate reveals that the veteran died 
in November 1999 from septic shock due to urinary tract 
infection.  

Complete service medical records are not available despite a 
diligent search for his records.  In a July 1946 separation 
examination, no abnormalities were noted.  All findings were 
noted as normal.  

VA hospital record dated in April 1960 indicates a diagnosis 
of possible mesenteric adenitis.  

Kaiser Permanente records dated from November 1972 to 
November 1996 relate primarily to treatment for diabetes 
mellitus.  In one medical record, it is noted that the 
veteran had been exposed to high lead levels as a result of 
his work in a lead foundry.  There are no notations of 
medical disorders relative to the veteran's cause of death.  

In an October 1997 statement by Z. Salting, R.N., it is noted 
that the veteran was admitted in a convalescent home for 
multiple disabilities.  

California Hospital Medical Center records dated from July to 
September 1999 reflect treatment for organic brain syndrome 
versus major depressive disorder in addition to many other 
disorders.  No mention of any relationship between any of the 
veteran's disorders and his period of service is made.  

Western Convalescent Center records dated in September 1999 
show treatment for depression, recurring cellulites of the 
right foot due to amputation, anemia, diabetes mellitus, and 
disability associated with left stump.  

In a letter dated in March 2000, the RO requested that the 
appellant provide any evidence she had to complete her claim 
for benefits.  

In a statement dated in September 2000, the National 
Personnel Records Center (NPRC) indicated that complete 
service records could not be reconstructed.  Also noted is 
that if the veteran's files were with NPRC in 1973, they 
would have been located in an area in which great damage and 
destruction from fire had occurred.  

In an April 2001 statement, the appellant stated that she had 
no further evidence to submit in support of her appeal.  

In Form 3101 dated in May 2001, it is noted that the records 
were fire-related and that there were no service medical 
records or Surgeon General Operation (SGO) reports.  

In a report of contact dated in December 2001 it is noted 
that in conversation with the appellant, she indicated that a 
decision on her claims should be made based on the evidence 
of record since neither she nor VA had been able to obtain 
any service records.  

NA Form 13038 dated in May 2002, Certification of Military 
Service confirms that the veteran served in the US Army from 
July 1945 to July 1946 and was honorably discharged.  In a 
letter dated in June 2002 from the National Archives and 
Records Administration, it is noted that no records were on 
file.  If the records were located in the facility on July 
12, 1973, the veteran's records would have been among those 
destroyed or damaged by fire.  A list of alternate sources 
for obtaining records was included.  

A letter dated in July 2002 was sent to the US Army Soldier 
and Biological Chemical Command requesting copies of any of 
the veteran's medical and service records that might be on 
file.  
Another request for service medical records, including Sick 
Morning Reports and SGOs was made in May 2003.  The response 
was that additional information was needed to complete the 
search.  

In September 2003 the RO sent a letter to the appellant 
indicating what evidence was still needed to complete a 
search for the veteran's service medical records.  In 
response, the appellant sent a letter with a copy of the 
veteran's discharge certificate provided by NPRC in July 
1997.  

II.  Pertinent Law and Regulations

Service connection 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Board's duty to explain its findings and conclusion is 
heightened in cases where service records are missing or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Entitlement to Chapter 35 benefits

Dependents' Educational Assistance Benefits are available to 
a surviving spouse of a veteran, provided that certain 
eligibility criteria are met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2003).  Relevant to 
the circumstances of this case, an eligible person is defined 
as the surviving spouse of a veteran who died of a service-
connected disability or who died with a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability.  Id.

III.  Analysis

Service connection 

The RO has made extensive efforts to locate the veteran's 
service medical records and other service records, but to no 
avail.  As noted herein, requests were made, searches were 
conducted, and responses were provided as to the likelihood 
of locating the veteran's records.  The appellant has been 
notified on each of these occasions of the efforts 
undertaken.  There is nothing further that can be done to 
find the veteran's records and there appear to be no more 
alternate sources to contact.  Thus, VA has fulfilled its 
duty to the appellant in this regard.  Dixon v. Derwinski, 3 
Vet. App. at 261.  

The appellant specifically alleges that her spouse, the 
deceased veteran, suffered a puncture wound during service 
and that as a result, lead entered his body and continued to 
cause his severe medical problems for many years.  She does 
not point to any specific disability that resulted from lead 
poisoning, but indicated that the incident in service 
ultimately led to her spouse's death.  

Service connection for the cause of the veteran's death is 
not warranted because none of the probative evidence 
establishes that the veteran's septic shock due to urinary 
tract infection was related to service or any incident 
therein.  

The veteran had no service-connected disability during his 
lifetime.  Additionally, the record shows that there is no 
indication of any urinary or any urinary-related problems 
during the veteran's service.  In fact, there are no medical 
records indicating that the veteran had urinary or genito-
urinary problems until shortly before his death.  There is no 
evidence of a causal relationship between the veteran's death 
and his period of active service.  Although the veteran 
indeed had multiple disabilities for which he was being 
treated and was admitted in a convalescent home, there is no 
indication whatsoever in the record that any of his 
disabilities were related to his service in any way.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board acknowledges the appellant's claims that the 
veteran had lead in his body for many years, which was a 
contributing factor to his death.  She alleges that this 
occurred during the veteran's period of service and that his 
death should be therefore service-connected.  

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The appellant has not provided any such evidence 
of qualifications or training.  Thus, although the Board does 
not doubt the sincerity of the appellant's statements, they 
are not considered competent evidence in support of her 
claim.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Chapter 35 benefits

Under the facts of this case, entitlement to Chapter 35 
educational assistance is not warranted.  In view of the 
denial of service connection for the cause of the veteran's 
death, there is no basis to grant Chapter 35 benefits, 
because they are based on a favorable determination regarding 
the compensation status.  38 U.S.C.A. § Chapter 35.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35 is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



